DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1, 3-5, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. (hereinafter “Cho”) – US 2020/0386788.

Per claim 1, Cho teaches a current measurement device, comprising:
a voltage measurement circuit (Fig. 1; voltage measuring unit 101; ¶32) configured to measure a voltage across a resistive element (Fig. 1; shunt resistor 10; ¶32), and
a correction circuit configured to: generate an output signal indicative of a current through the resistive element based on the voltage across the resistive element, estimate an indication of a dynamic temperature change of the resistive element based on the voltage across the resistive element, and correct the output signal indicative of the current through the (A current calculating unit 102 is configured to generate an output signal indicative of a current through the shunt resistor 10 based on the detected voltage value across the shunt resistor 10 (Fig. 1; ¶34).  The calculated current is corrected based on processing from a power calculating unit 103, a temperature measuring unit 104, a final temperature value calculating unit 105, and a resistance calculating unit 106 (Fig. 1; ¶34-37).  Specifically, a temperature change value of the shunt resistor 10 is calculated, which is based on the detected voltage value across the shunt resistor 10 (¶41 and 49), and the calculated current of the shunt resistor 10 is corrected based on the temperature change value and an ambient temperature of the shunt resistor 10 (¶61-62)).

Per claim 3, Cho teaches the current measurement device of claim 1, further comprising a temperature sensor (Fig. 1; temperature measuring unit 104; ¶44) thermally coupled to the resistive element and configured to measure the measured static temperature of the resistive element.

Per claim 4, Cho teaches the current measurement device of claim 1, wherein the correction circuit is configured to estimate an actual temperature of the resistive element based on the measured static temperature of the resistive element and the indication of the dynamic temperature change, and to correct the output signal based on the estimated actual temperature of the resistive element (A second final temperature value is calculated based on the ambient temperature of the shunt resistor 10 and a temperature change value (¶46-51).  The second final temperature value is used to correct the output signal (¶49-54)).

Per claim 5, Cho teaches the current measurement device of claim 1, wherein the correction circuit is configured to correct the output signal based on a temperature coefficient of the resistive element (The output signal is corrected based on a thermal resistance coefficient of the shunt resistor 10 (¶61)).

Per claim 10, Cho teaches a current measurement method, comprising:
measuring a voltage across a resistive element, generating an output signal indicative of a current through the resistive element based on the voltage across the resistive element, measuring a measured static temperature of the resistive element, estimating an indication of a dynamic temperature change of the resistive element based on the voltage across the resistive element, and correcting the output signal based on the indication of the dynamic temperature change and the measured static temperature of the resistive element (A current calculating unit 102 is configured to generate an output signal indicative of a current through the shunt resistor 10 based on the detected voltage value across the shunt resistor 10 (Fig. 1; ¶34).  The calculated current is corrected based on processing from a power calculating unit 103, a temperature measuring unit 104, a final temperature value calculating unit 105, and a resistance calculating unit 106 (Fig. 1; ¶34-37).  Specifically, a temperature change value of the shunt resistor 10 is calculated, which is based on the detected voltage value across the shunt resistor 10 (¶41 and 49), and the calculated current of the shunt resistor 10 is corrected based on the temperature change value and an ambient temperature of the shunt resistor 10 (¶61-62)).

Per claim 12, Cho teaches the current measurement method of claim 10, wherein measuring the temperature of the resistive element comprises measuring the temperature of the resistive element by a temperature sensor thermally coupled to the resistive element (The temperature measuring unit 104 is configured to measure an ambient temperature value of the shunt resistor 10 (¶44)).

Per claim 13, Cho teaches the current measurement method of claim 10, wherein correcting the output signal comprises: estimating an actual temperature of the resistive element based on the measured temperature of the resistive element and the indication of the temperature change, and correcting the output signal based on the estimated actual temperature of the resistive element (A second final temperature value is calculated based on the ambient temperature of the shunt resistor 10 and a temperature change value (¶46-51).  The second final temperature value is used to correct the output signal (¶49-54)).

Per claim 14, Cho teaches the current measurement method of claim 10, wherein correcting the output signal comprises correcting the output signal based on a temperature coefficient of the resistive element (The output signal is corrected based on a thermal resistance coefficient of the shunt resistor 10 (¶61)).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 2, 9, and 11 are rejected under 35 U.S.C. 103 as being obvious in view of Cho and Thomsen – US 2003/0155930.

Per claim 2, Cho teaches the current measurement device of claim 1.  However, Cho does not explicitly teach the current measurement device wherein the correction circuit comprises a high-pass filter configured to filter a signal generated based on the voltage across the resistive element to estimate the indication of the dynamic temperature change.
In contrast, Thomsen teaches a current measuring circuit comprising a shunt resistor 13 wherein a high-pass filer 25 is configured to filer a signal from the shunt resistor 13 to a microcontroller 3 (Fig. 1; ¶17-18).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Cho such that a high-pass filter is implemented.  One of ordinary skill would make such a modification for the purpose of providing a filtered signal from a shunt resistor to a calculation unit (Thomsen; ¶18).

Per claim 9, Cho teaches the current measurement device of claim 1.  However, Cho does not explicitly teach the current measurement device further comprising an analog-to-digital converter configured to digitize the voltage across the resistive element, wherein the correction circuit is configured to estimate the indication of the dynamic temperature change based on the digitized voltage.
In contrast, Thomsen teaches a current measuring circuit comprising a shunt resistor 13 wherein a signal is passed from the shunt resistor 13 to an A/D converting input of a microcontroller 3 (Fig. 1; ¶1t).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Cho such that an A/D convert is implemented.  One of ordinary skill would make such a modification for the purpose of providing a digitized signal from a shunt resistor to a calculation unit (Thomsen; ¶18).

Per claim 11, Cho teaches the current measurement method of claim 10.  However, Cho does not explicitly teach the current measurement method wherein estimating the indication of the dynamic temperature change comprises high-pass filtering a signal generated based on the voltage across the resistive element.
In contrast, Thomsen teaches a current measuring circuit comprising a shunt resistor 13 wherein a high-pass filer 25 is configured to filer a signal from the shunt resistor 13 to a microcontroller 3 (Fig. 1; ¶17-18).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Cho such that a high-pass filter is implemented.  One of ordinary skill would make such a modification for the purpose of providing a filtered signal from a shunt resistor to a calculation unit (Thomsen; ¶18).

Claim Objections
8.	Claim 11 is objected to the following informality.  It appears that the first word of claim 11 should be revised to “The” to maintain consistent formatting.

9.	Claims 6-8 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claim 6, the prior art of record is silent on the current measurement device of claim 1, wherein the correction circuit is configured to estimate the indication of the dynamic temperature change based on a polynomial of the voltage across the resistive element.  Claim 7 is objected to due to its dependence on claim 6.  Claims 15-16 are also objected to as they are directed subject matter substantially similar to the subject matter of claims 6-7, respectively.
Per claim 8, the prior art or record is silent on the current measurement device of claim 2, wherein the high-pass filter has a corner frequency matching a corner frequency of a low-

Allowable Subject Matter
10.	Claims 18-20 are deemed allowable for the following reason.  The prior art of record is silent on the following feature of claim 18 which is inherited by dependent claims 19-20: applying a current pulse to the resistive element of the current measurement device, measuring a first temperature and a first voltage across the resistive element at a beginning of the current pulse, measuring a second temperature and a second voltage before the end of the current pulse, and determining a temperature dependence of a resistance of the resistive element based on the first temperature, the first voltage, the second temperature and the second voltage.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787.  The examiner can normally be reached on M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAS A SANGHERA/Examiner, Art Unit 2852